Title: Abigail Adams to John Quincy Adams, 26 May 1781
From: Adams, Abigail
To: Adams, John Quincy


     
      My dear John
      
       May 26 1781
      
     
     I hope this Letter will be more fortunate than yours have been of late. I know you must have written many times since I had the pleasure of receiving a line from you, for this month completes a year since the date of your last Letter.
     Not a line from you or my dear Charles since you arrived in Holland, where I suppose you still are.
     I never was more anxious to hear yet not a single vessel arrives from that port, tho several are looked for.
     I hope my dear Boy that the universal neatness and Cleanliness, of the people where you reside, will cure you of all your slovenly tricks, and that you will learn from them industery, oconomy and frugality.
     I would recommend it to you to become acquainted with the History of their Country; in many respects it is similar to the Revolution of your own. Tyranny and oppresion were the original causes of the revoult of both Countries. It is from a wide and extensive view of mankind that a just and true Estimate can be formed of the powers of Humane Nature. She appears enobled or deformed, as Religion, Goverment, Laws and custom Guide or direct her.
     Firce, rude, and savage in the uncultivated desert, Gloomy, Bigoted and Superstitious where Truth is veiled in obscurity and mistery. Ductile, pliant, Elegant and refined—you have seen her in that dress, as well as the active, Bold, hardy and intrepid Garb of your own Country.
     Inquire of the Historick page and let your own observations second the inquiry, whence arrises this difference? And when compared, learn to cultivate those dispositions and to practise those Virtues which tend most to the Benifit and happiness of Mankind.
     The Great Author of our Religion frequently inculcates universal Benevolence and taught us both by precept and example when he promulgated peace and good will to Man, a doctrine very different from that which actuates the Hostile invaders, and the cruel ravagers of mighty kingdoms and Nations.
     I hope you will be very particular when you write, and let me know how you have past your time in the course of the year past.
     Your favourable account of your Brother gave me great pleasure—not only as it convinced me that he continues to cultivate that agreable disposition of mind and heart, which so greatly endeared him to his Friends here, but as it was a proof of the Brotherly Love and affection of a son, not less dear to his Parents.
     Your Brother Tommy has been very sick with the Rhumatism, taken by going too early into water, by which means he lost the use of his Limbs and a fever ensued. He has however happily recoverd, and learnt wisdom I hope by his sufferings. He hopes soon to write you a Letter. He has a good school and is attentive to his Books. I shall write to your Brother, so shall only add the sincere wishes for your improvement and happiness of your ever affectionate Mother,
     
      A A
     
    